Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 1 of 18




 M ARIA LE< CK E                                  C ase N o l:18-cv-23054-JLK
                                                            .




           Plaint?


                                                                       FILEDbyt-1z D.
                                                                                    c.
 1706THOM AS ST,LLC,)                                                l Nu
                                                                        o'
                                                                         k jj k
                                                                              ra
                                                                               u!g
                                                                                .


                                                                        s'
                                                                         p:vsèr,
                                                                               khz L
                                                                        CLERK u p   qnlvonE
 SIM ON NEM NI,           )                                          l   LC?     s.ots'r. cT.
                                                                     uw-ww , 2
                                                                           -.. t
                                                                               ,
                                                                               .
                                                                               t '
                                                                                 L   (b..-M!l
                                                                                    ...     'AMl
 M ICHEL CHOURAQUI,)
 J.CHRISTIAN MARC )
         Defendants,      )
                     THE DEFENDANT'S ANSW ER TO THE COM PLAINT
    1.      The PartiesFiling ThisA nsw er to the C om plaint.

                       J.Christian M arc
                       15885 N .W 141hRd
                       PembrokePines,FL 33028

    H.      TheA nswerand Defensesto theCom plaint.

           Atallrelevanttim esstated in the Plaintim scomplaintincluding thepresent,
           Defendantwasneveran owner, member,offk er,agent,oremployeeof1706
           THOM AS STREET,LLC.TheDefendantsimply purchased, through his
           COM PA' N Y :INTREPID APARTM EN TS, LLC,realestatepropertiesfrom 1706
           THOM AS ST,LLC.Saidpurchaseresultedinthetransferofthesubject
           prem ises:1706 Thom as St,1710 Thom asSt, 1712ThomasSt,1714 ThomasST,
           and 1723 ThomasSt,al1located inHollm ood, Fl33020,to IN TREPID
           APARTM ENTS,LLC.,underwhichtitlesthesubjectpremisesremaintoday.
           The propertieshave acombined totalof18units W e have 2 separate closing
                                                        .
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 2 of 18


 = == == = === == == == == == == == === = == === = == === == = = = == == == == == == === == == == == == == == == == == == == ==
 == == == == == == === == = === == = === == = === == == == == =Q === == == == == == == == == == == == == == == === == == == ==
               documentson thetransfersofthose properties Pleaseflnd the attached dosing
               docum ents attached as ExhibitA ,and ExhibitB and the w arranty deeds.-
               ExhibitsC ând D .

               ThePlaintiffand herattorney claim that1,J Christian M arcisacorporate
               oë cerand/orownerand/ormanagerof1706 THO M AS,LLC, and assuch lam
               liableforpaying thePlaintim swagesfortheperiod she and herattorney alleges                                .


               IhaveenclosedtheFlorida Statefxlingreportfortheyear2018(ExhibitE)
               show ing w ho the com orate om cersand/orow ners/m anagersare for 1706
               THO M AS SX LLC.The defendantisnotoneofthem .lalso enclosed the
               Florida State sling reportofIN TR EPID A PA R TM EN TS, LL C for the year
               2018(ExhibitF).INTREPID APARTM ENTS,LLC isthepurchaserofthe
               referenced propertiesfrom 1706 THOM AS ST, LLC,as show n in Exhibits AoB ,
               C,andD referenced above.

              Aûertaking overownership ofthepropertiesdescribed above, the seller
              introduced M aria Lem bke to m e asthe landscaperofthe properties'landscape                            .

              Assuch sheagreed to cutthegrasstwice amonth asan independentcontractor
              for a m onthly fee,notw ages A san independentcontrador,w e are a client-
                                                    .


              contractorrelationshipkin factshe used her ow n equipm ent Theagreed             .

              schedule isonly thatPlaintiffw ould cutthe grasstwice a m onth any tim e ofher
              choosing morning orO ernoonforafeeagreed upon, ldon'tknow how m uch  '


              tim e she spentto cutthe grass;I didn'tneed to supervise her work because she
              w as notan em ployee.lfshe w as an em ployee w orking 70 hours a w eek, lw ould
              havehadto putin placea supervision mechanism to make sure hertimewas
              used em ciently;in any case,alandscaperdoesnotneed 70 hoursa week to cuta
              client'sgrasstw icea month;itdoesnotsoundreal. Plaintil and her attorney
              claim shealso pedbrmedcleaningserviceonthepropertiesjustpurchasedby
              G TR EPID A PA R TM EN TS,LLC ,'a11the cleaning shedid waspartofcutting
              thegrasskitconsisted ofblowing scattered loose cutgrassoffthewalkwaysof
              the properties.The propertieshave a com bined totalof 18 units A pm m ent            .

              cleaning is nota service w e offerto tenants Tenantsofthose units are
                                                                       .

              individually responsibleto cleantheirownunitsbecause theyarenothotel
              guestsforwhom wewould haveto clean theirroom on a dailybasis;M aria
              Lem bke had no such responsibility           .




    H1.       Counterclaim softheDefendant.
              TheDefendanthasthefollowing claim againstthePlaintiff
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 3 of 18


  == == = == == == == === == == == == == == == == == === == == == == == == == == == == == == === == = === == == == == = === == =
  == = == == == == == === == == == == == == == == == === == == == == == == == == == == == == === == = === == == == == == == == =

                1. ThePlaintiffand herattorney could haveeasily discovered theownership of
                theLLC andtheSubjectPremisesby performingsimpleresearch,butwillingly
                and in bad faith failed to do so,and choseto fllethisfrivolousaction instead;
                wasting thetim eand resourcesoftheDefendantandthishonorableCourtonthis
                meritlessaction againsttheDefendant,and shouldbe punished accordingly.



      IV.       C ertilcation and C losing.
                UnderFederalRule ofCivilProcedure 11,by signing below ,lcertify to thebestof
                myknowledge,information,anbbeliefthatthisanswer:1)isnotbeing presentedfor
                an im properpurpose,such asto harass,cause unnecessary delay,orneedlessly
                increasethecostoflitigation (2)issupportedbyexisting law orbyanon-frivolous
                argumentforextending ,modifying,orreversingexistinglaw;3)thefactual
                contentionshave evidentiary supportaherareasonableopportunityforfurther
                investigationordiscovery,
                                        'and;(4)theanswerotherwisecomplieswiththe
                requirem ents ofRule ll.

                lagree to provide the Clerk's Om ce w ith any changesto m y addressw here case-
                related papersmay be served.lunderstandthatmy failureto keep acurrentaddress
                on file w ith the Clerk'sO m ce m ay resultin the dism issalofm y case.



      D ated:l1/05/18

                               J.Christian M arc,Prose
                                                                                tl                                                                                        y
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 4 of 18
                                                                                                                                                            W XV ??X/U 4 /
             #* V'*.Y
            r,%          1.                                                                                                               ()MBAppfoval- .a aœœ s
           !à%.. f* '
                   #?
                  f.
                                                    A.SettlementStatement(HtlD-1)
             M m%''
      BeTypedt-n
      1o FHA   a,ulRhfs     z.o conw tk- . 6.Fe - ber                                    KtoaaNurr-                        8.Moro eI-         r*r.'- A,/-
      4.ClVA   5.D Ctmv.If*.                 1T-112                                        47(2-
                                                                                               *:145()5-19x 1
      d.ë- :Thlf- istt#t
                       e edtoe y:v*--''''etïtd- '- m'-''''-***%*.M te t:pe K- W - - ----** e lr.-                                 .*
             m- d*p.o.
                     :. weœ 4*e* lh*dt*kh; afe*- Y p&rktbfm*onperpoe .n4a Iwtkxkld- K ***** .
      D.H- *e A(*r- efeoff- r             E.K'-- afulM #fmu efse'er              F.aâ---M de eem ofle r
        l,- dApe @< LkC                     $R 6n o- sStLLC                        rko .re k            '
           $- /:* - 14IM.wa                               5151Ce n:*'-'-'- A ..- H                                85* :- '''1e* Flx r
           g%rTtfte etm Fu .3302:                         u r kR*e i.910r*1a33t4Q                                 > YA Y YSG 1*


      o po uyu ...,.                                                            s.aqjNo tx.j
           1M .171471* Street                                                        2* %'SM .PA

                                                                                     2œ 1>           *M - aY                                         :406/4:
                                                                                  Sui* A
                                                                                  A- u pF** 331* .14*
                                       19             .                                    # F            r                      I '
      $.                                    R                                   4 .GR AM       K EO V tkF.R
      1 ,                  !                                      1             4 , r'                                                                  $
      ,(/.             I                                                        4ô2.P> l
      1 .                              r: 14                              52.15 49 .
       >.                                                                          .                                           - ..
      1.                                                                        405.
                   1fw         r       lel*rIne      *                                u                Rbv
      1* .                                                                      *06.Ci              *Ku
                  fl
      ,                                (34/2&D 1:         f8          14                 A:                             1$T2     18 t:          1e
      l .                                                                            .
      11 .                                                                      *10.
      !$$.                                                                      *l1.
      l12.                                                                      412.
      1 .r* %             FM **O RR                               1431 32.51 429.G          m ' tIET
      a .*n 'm'l@ADBfœ > @KHALFOFBCmAIM R                                    Y0.RO UCTIOM * AO INTTO SRAER
      D$        G @-                                                45 âa * 1.Exx                ilstru -
      D 2.e: aI- aM8m        $                                      77       N12.d>'œ -      *$**-*-- @14*                                                  /6 9:jo
      O 3.F.xt* * : t:M@qe ' *                                               M 3.ExiMi Im 9*- > el t:
      0 ,                                                                    x 4.     orgotm a loln                                                      4%          2:
      2%.Z- F                                                             DOD K5.ee $n''-'-     .*                                                          72 a1:
                                                                                 l       ue>rvke
      2œ .                                                                      K 6.           -       erenaRs:     A.
                                                                                                                    .                                       4
      2Q?.                                                                      K '.          ill     d'                   4 Qlhotje
      a .                                                                       MK
      & .                                                                       N19.
                       eo Krl- up 1 * *r                                              u *--''- fœ l'- u                    ele
          ! c'            e.&            o                                      51Q. '     >---                                       *
      l1.                          :* 18 :4               1           6         11.C                                    01m!œ 1B * 047*N1n$8                    45
      1                 n                                                       12.A::e:%
                                                                                 1
      214. rm                  '                                      123*9 514.             '
                                                                                                                                                            1
      215.t-             '                                             4IO .X 515.LH * *':*'*-*-                                                            4115B:11
      2$:.R- 1                 '   -                                       65 516.R@fKFe
                                                                           .                           : rA -**30                                           216:,85
      z!'!.                                                                     1T.
      21 .                                                                      1.
      ?49.                                                                      519.
      22e.TOTM PAIDRYl#QRRORRDWER                                  95565923 520. O TALRE           T                                                    5 5466
      :*Q.cm KTG rn<e < FR> ORTOBY RtM R                                    œ .CAYIATSQTTLF.W /T     FRO                                  R
                                  ,                               14 1 I 6:1.Gf=         M* the rrme4%                                                  , 4
        2t                     rt                                  9         (1. eu r.*l a : n 'o-I'rtil                                                 54 B
                                       M    e                      4:            3.                               *!D            A œ                        11




      -   * QR 1Bat$221PM                                                      P- e$d 2                                                                     Htlsd
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 5 of 18
           LG   MO TO A/REK                                                           FileNA e c1T-112
       M , nœ - rze B- F-                                                             61G Y                                                          PAX FM M                 PAO FRA
             G    nefœm - engsneztxllasfoll-                                    . .                  -
                                                                                                                                                           @*                'ettœ 'l
       'm1 :                    B4.- .K q) calllczwe '''''.- es- Gr
                                                                  v ,Inr-                                                                            F''- AT                 M O AT
       ?n2 $                 #>                                                                                                                     %> œ <                  SETTLEMFAT
       R:.Cmfr lswooe mfe le ml                                                                                                                                                  4A#.>.K
       TD4
       *5.
       -
       & .O P*A K- r-A nw% L-/
       -                                                                                                                                 p.o.c.                                                 !
       Y 1 our ''t% 1dlâr*                                                               :                (fm GF>1)                                                                             i
       œ: Y- r:*:4lrdgg    h le tNe                    M K-      rm t-      n            $                    ff- GFM                                                                           I
       * 3 Y- a,J- e m '- œ1e *:                                                                                  GFeA
       > .A;m I* *a                -             %* Dplqpadl-                                                 fm GFœ                                        2MQe
       + 5 Cr* * 6                                                                                            lf* GFY
       M .T*xm iœ                                Y aarM k                                                 (fm GFEX                                              Ratû
       *7.I7kxlp.tmf:ro :lm                                                                               (1m GFY I                                              1,.e;
       > .UCr F:t!!g-   -          -.            . -- -            .. - .                                     ff- GFY                                           ID 07
       > .kele sAqoe sFœ       RH J.A.MO @z.E- !P-4.                                                      lfmm BFED)                                        3,Q0:,
                                                                                                                                                                 :0
       81n.Mee - F*            RH âA.M* u'F- .P4                                                          ((* CFEG
                                                                                                         ..                                                      ?Qt
                                                                                                                                                                   m
       :11.F..> G R- Efla*Tœ s                                                                            (from GI7eK.$)                                   1:51#4:
       !12 Appfldy#fNoœr- - Fee                  =                                                              MGFFA                                         M (2
       #.
        !#.m * Roi- 6ee                          GIQS*           1r<.                                         fm GFY                                         6*.*
       :14.A'-'         & e*erm Ae d- mxende tà,eK% ***                                                                                                    .7293.75
       e &G N M tg- byLee rtoG e- in#* %*%e -                                                ..- . .- ...- .- - -              -   -         - .     -- .....           .   - .-.-
       *1 Dai ,'''''-1(1#%s fm              *                                                /                  fnGFEY                                                                          l
       M     *A- M ** œ= pœm*m                   f@r      *                                                     YGFY
       %n.
       .  lorrece efqlifo ra-                    fœ       K                                                   ffqfne ll

      j-1X ê.R*% $ O Wie 1'-' .                                             -
        11 1.Init*l<- u fYwurerv- o,ee-''ve                                                               tfeornC.
                                                                                                                 G...#l
        1*2 Homet- ':inu -                  G z@ $                              pefœ .$
      1c131 **ne-Jag*1/::e*pc*                         nx>. $                    *:eK>.%
      1% .C'            I- :                           n.y!
                                                          . $                      m .$
      !e .Cp> pfppee-                                  0. $                           e .$
      1e .Ar- M x ssrfenl                              f!p= ;                     fm . ;
      3* 7.                                            m .* ;                   fefœ . :
      1Q* .             .-.                            fro.* :                  - * ..J-..-
      1- é- o ee g- rd                                                                   $
      11* Tltteç.1n ** -.-- -                                                            --- ...                                                                                          .--
      11:4 T'
            * jerwr- e e de:G inel- A                                                              fmrnGFE-                                                 551125
      11Q2.A - 'orœ &#K*e         do.#K O ittR.A.                                        $ 4.* .* (M (1(F.1
      J1X.e esblklr/teMo          6i(#A* * VG I6> n C4                                            tfrpnGFY                                                      I1W.K
      11:4.Lep:eC$l:*llsurRn/e    Fin!Afaeno@n1>dk:lnee***r*fkh                          $ 250.00
      11ë.Lplkef's- ;*' li*       W .5K.* - 2*.*          .
      41(p M et:41*        1*     1A5A .O -'6O'.K
      11:7. efu'y ' - *.:*tte1t1* lnwraro pf*mi-                        FirlA- fiœ me lesurau co,                          $           Q.*
      j1* A e-          s-        Y- foœ Ml*inm = v e m                   Fè<Afre r.Yre 1r= .* 9o
                                                                                                =.                         1       5287.*
      11* rf*rec h                               FirvtAI* Ti* In- o G .                  $       5*.* Qfr X.CE.!S
      1119 Eno - A FF9*11dB1                     FirstAfxrY Ti* In- œ Cm                 $       :3125(#= GFEM)
      1$1J.GRTFje Tie lleee                      FiY Amee nTi1 Ip*ur.RœC@.               $        95.Q0 e GFE-
      1112 E>''l&*f+ F*                          J**A.See.PA                             $        35X WeIGFE-
      1113 Axorre sF-                            Pno r*K5- *' P.A.                                                                                                                     4œ .*
      12e .X ''- *RIM e RwndF---*-rQM œ#l
      1201.Csta*rr- lr= de
                         ' dke                                                                                G GFG '                                           232.K
      1= Y d4 35.*             Me e : 197*:                                 Rde- l$          133.*                                                                                      133.*
      lao .'rf.r- rlaxes    ..                                                                                lrom GFEO                                     *- .l
                                                                                                                                                                's
      1x:.> leG s'ta &                   thœ : :.6*.
                                        ..         0:               *       :*$ 3471.25                                                                                               9.*sœ
                                                                                                                                                                                          .'
      12œ lnta i
               b* T*x                    Ce $                               e: 1755.*                  f- GFEO                                                                                  I
      1x; Recofdlnld treG.l                                                       $               44.* fm GFEO                                                                                  r
       12X Reom of*                                                                      :        @ 5Q qmtGFEO
       $G .Addlte le *- n'C**e s
      ifaol R te dseat- #e #tKlcanx-o for                                                                 GF>                                               21*.(m
      JXZ--W P-UY IL*n+ *
      '                                          Exe ?enSee                              $       ;âP1...* GFERI
      '1K 3 k- sur-                              rœe com ee*lSur- rxe .                  $    1,*55.0 pnrnGFY
      r
      '
      VVVcerodc- s                           -           ..--.- f
                                                 Floëe - -'     - s**                    ;       35e: eta tjFe-
      lxs 4:gearlnx Rie                          xxnNatjg                                                 GFEO                                                                          t< .42
      1= cœ rierlFeo /w- -                       - IA savittPA                           :      IX Q: f- GFF.R                                                                          $35(x)t
      $z0;.
      lxa                                                       -- .--
                                                                             .                                                                                                               q
      l.
       lc l.
           a iseo m- -                       (
                                             ,p> x '
                                                   k- 4e:,''--'-nJ- $4a.- :,K1                                                                             4s.
                                                                                                                                                             :=.
                                                                                                                                                               $5                     x.e* $0
      4*% œ Vi ra           d- HUI>ISe/*rn- - qef:e œ- b- lfe ee     AM * .ëla- *nd*= * sœ- tefe ru lpâ*nddeuam e e *one
      x=l                      e n.le ee *Ml:- -        4çoAofmeHto.s--*'--'-'SQI> nf

      1
      0 .+ JZ
            <LLC                             n = .                                            :aqa. sstt.
                                                                                                        uo
      T- G1o.:      1 emer/ ' Ihavlpv - **1- lndu n œ - a.- ofth*o n= lbn.l< œ le c wl> - thte                                                     o b*dishlrxdK             'Yœ e
      #1'Wo rn
         lA.   P.#.                                                  Da* AprdlMA M18
      :#             ..     *
                      - ... ..


      u.*nM1NG::*.ço lo<--''+ I-e f* -*-*-- -1 K meUaedStn sœI*Is@r> *1
                                                                      *#*nikrf/rm.Fene s- em œ nœ i*e aH œime afment.F@r
      40 4:s.e 1'11e1:tlS.C4% S''''''tX1lrld'*--'*-r11Q10


           -* &.
               201**112:21PM                                                                     P#* 2*2                                                                             ''UZSI'
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 6 of 18

          L                    TCRARBES:                                            * ac17-!12
       - .'r             1     R- *rFtkes                                         61 .e                                              Pe FROM          PAIDFROM
                    -    ctxo e n .ne; . fo k                                                                                       K RR#h*** *9      sFtlpM
       R 1.                   61 .K to C I                            !e Emae œou lle.                                                FUO YAT         FtM SAT
       K ,                                                                                                                          R FMENT          SETTLM <
       '/Q3.Cmm le             kl                ns                                                                                                       :1
       > .
       7 .                                   .
                             en         n*        e '-M                                                                     ;>(1C
            CQ '                                                                                     mGFO I
                 .                      .                    g kj                                      tijyo :
          Y    '                   #'* mch                                                           m FA
       > .       *e                                   %%tw     e P-                                R mGFE#3                               2
                                                                                                   e fnGF
       e .Taxser?œ                                           eBank                                   m F
        7.Fkmdee ' ':                                                                                m GF 3                                   IM
         .    R1'                                                                                  e m GFE#3                               $;0
                                    F                      JA rlnee ''k-- PG.                        m F                                  3t:**
       :10.œ            erF-                          l1auld.A.Y nez.F.- P.K                       e m GFE#3                                 TQœ
        11.                    1        T                                                            m F                                 16 !4M
       :32.      '* P* f'''''M Fg@    EDR                                                          H m GFE#3
        !.         I      Fe              &     e.                                                 em F                                    Ce ,
                                                                                                                                              Y
       814.'u*onal& O *** e**''-R''A'- dumkineM Q***                                                                                        1 5
       e .I                      ro N P 1/A*
         1.D i kt                                                                                  KID3GF 1
          .         K- nœ rrem Qe            t:                                                    fm F 3
         3.I'tom- ee kkhlr-           Kr     to                                                    O mGF 11

      $ea.R*-r- -               i*de L--=-
      1 &l '       for urecr-                         m                                            *OmGF 9
      1câ2.Hom ope     ral:e                                 aM>. :             *'J*.$
                         *      ce                              .               efpM:.
      1 .'                                                   1:1.                FlH:.
            .   1                                               .                f .
      1œ .a te M %e e                                        e.                  fe .
      10 :.                                                  rro.                rmo.
      1œ .                                                   =. X                r= .
      lc .
      1,* .'riee
      f!01.'Ihesefuœ andlendea - Kx r-                                                            O mGFE#4                                    l$25
      11œ *'-''---tœ* he                              M A. ' PA                          $ 40* .
                                                                                               * #M GFE#4
                 ' '
                      u                               F'
                                                       lrstAmere nr*e1- ''Co.                     ffpmGF                                  6 7.50
      !1          ' inx ranœ                          F'
                                                       ntAmee lrde1- - 00.0.                25029
      1105:L- :te         *nR                         B'7 B.X - 25:.*
        1(1.       *       $            1       .- T
      11(1:.         Y 4 e * 1* i                           1t          i*ln- rm C.*.                                     t1.0:
      11           n                 Itle' r          m       FIG *-''*'nT'           P*                                   1
      1, 9.R eseae                           A- e nTie/lM urr eC.o.               D *pmGFE#A
      1110.E         * * 48.1           6H tA * flr l rr          .            631         F
        1 . RTa lalr-        *          FG A- A /re lM ura eco.                 95.03 fcm GFE#A
      1112.D - $l @F                         I                                  3550 e m GFE#M
       1113.A       Fe                  SYN-:A*œ ae P.A.
      1::*             R*t-     .e1 Te #
      12c1.C'k- f-            #1p                                                     e mGFG 'F                                            2
      1K2.C*e $ AS.Y                             17                         133.*                                                                          133'
      1 .T                                                                            e mGF
      1204.      u W- m          œ ed                           *
      tR5.$- ta                                                         T1                                                                                9
      12Q6.1nœ tbkTgX                                    e      e l;                       F
      ,2(1:.      i oft.tC-l                                             $      *490      GFœ
      120 .Rer.o ' 4 'n n                                                                  F
      1 e.          I M G
      1 .          M e slhat urm #10 fl)r                                             e mGFEO                                                 1 *
                                                                                                                                                .
      12       '                        Fv- nt1nSG ee                          210* e m F
      1x 3.Lafkœ                        M''----       1Gur- Ire. $ 1Q5QZQ G GFER
      1K 4            '                               t lœ*o                    3020 frofnGF
      1% 6,40Yearl .Rele .              J> Na* I                                      e GFEM                                                                     *0
      $ .         IF     wi F               1A.   PA.                          1                                                                           l35.*
      1K 7.
      1308.
      1 .Teœ M z- tœ                     e            teIlœ $           2** 2 % L* 1K                                                    45 ,1                   .1
     l:- (>fe #-'-'= *e* 1CAt- G SIZ''- -ar?t@- * ofmy-   ea te ,                                                aM - $                a ' 1''' efe -* fmmk
     a= toteby- ln- - -e-a IY erCeNN- Ih- ru ie aœpydmeHuD.15
     - e*Ap.rGèntw tz.c                                                                     ,zx yNo sx k

     Te M* .1            MM             :Me O 1> preparedKaetieanda nœ at-               oftN:-    ' lN'u cae prœ lcaœePe% * x œ uae mm rœnœ e h

        I*.         ,P                                                                            rwtwAxlMjh.x la
     ay.                 *

     wm K :11*.(m e* G n#ymeeY >*-- 'h-Kto G unle Stae Y meorYyt- le kmn n-'eœa vlxm(xmvxe canie a aH ore- me F:r
     4.
      *> Mr*. T- lelJ&.COG S-                     t0Q$e SU Y 1e10.


       .   G4* 2Q% @t1221P1                                                                 > e2*2                                                        FG .t
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 7 of 18

                                                  HUD PAG E ZADDENDUM
                                                               Pœpaai W
                                                         '
                                                         '
                                                         kwlA.*''--*
                                                                   *AjPA .
                                                     D *nï Bie- m e eœ leve
                                                             Su% 5:6
                                                    A- ntura,Fe da 331:+14*

            FileNue -:17-112                      SeœementM *:(M/26/18                 eroration Date:04J26/18
            NELLERIS):
            1O 6Tlxfnay5t,tLC
            PURCHASERIS):
            Intr
               ee AOrt
                     ment:,LLG
            LENDER:
            Poa larBank
            LM n Amount 877,500.*                 L* nNumben #*:(K174:K)14505-19001
            PROPERTK
            1706-1714ThomasStreet,Holl- otxl.FL33020
                                                                                                       Borr- er        Sellpr
         ITEMS PAYABLE IN               TIONW ITH LOAN
       Ss.c4- to - Fee                      r                              ff* GFEKA                         2 .;
      8 .0                 I        t        I    r- ë t                  ft F                                u .
      $1;.*s                            I                                 frX GFQF3                           1(x).x
        ,                                                                                   TW AI.,s         3l% .z




      * 26.2218at,2:21PM
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page
                                                                      d A/8/of
                                                                            /8J18
                                                                               7- #Y                                                                                               'z
                 p442,A<r
                        .%'                                                                                                                        (RMBAppwxNo.a z.av
                 t.            ;s
              :
              #+ .i
                 .                                          A.Seœ ementStatement(HUD-I)
                      '*t
                        ,..%
         B.T> t'L- n
         lu :sA 2 n RHs         an cofw.unkw. 6 FëeNumber                                              7 ux'm M.z-h-e                  8Mofxao klrptwm c- Num- r
         4 ID VA   5C)Conv.lrw.                 17-$1:1
         c.-              w lerm--rnt- o- - au ' 'e-                      ''---'-=      -         - oaodo- '- --- - - *- .- $
                          - -'(p.
                                o.)'- e- oA *- - x - - - - *r'. .
                                 c.                                                           ,xpuf
                                                                                              .
                                                                                                  -   es      afz appoxjv x-wjm opsws,                                         1
         D.> arwlAœ r- ofetm - v                                      E.N- e *M-- d re1@r                                  F.No andA- *ofte
           Ir- kjhparkwe .LLc                                           IM Thofte 1.Lk2                                      lM m m s&,Ltr
            15885-      1:Re                                            5151(N- A- Ue.Suil*pH.H                              5151r> ' Av- .% * M .H
           e bflke14,*1Fke aa3œ                                         Milrr:e*ach Fe e $
                                                                                         :3140                               M* H h.FI@* 33140


         G,M po Lnr-'                                                                         N C* = tAœnl
             $7:3> - 5**<                                                                         A*'& Fb*œ 'PA
             dwtywœ ,R(d* 33020
                                                                                                                                                          1.G e entD>
                                                                                                  2:01o        n*R-- e                                        %    !%
                                                                                                  &#*5Q6
                                                                                                  Av- ra.F> ie 331* 14*
                 J.SUMNm X BORW            H TY                 GN:                                   K            Y(Y - 'mes- >               k
         1œ rtM :AR*nâN m)RFROI-                                                            e GRX AMGINTIKIETOSELKER
         101.C(* c!e ea '                                                          2:50X.Q0 *1 C* < s.l**                                                         2% :QQ(m
         1Y r*= #                                                                            =    .   Fe       r
         $X.M *-                    teer- r fFé                                      8,153.* G
         1-                                                                                  4t14
         1Q5.                                                                                e .
                 A4p- n':R>r- w e < e e laek-                                                         M ' e fori- l d* leqe ine arlœ
         ,œ. - -                                            *                                e . CI wn- :                                      *
         107.Czxo lax.:                                     to                               e 7. C œ ts
                                                                                                       .                                       lo
         1œ .A- l-             s     -         - * 2:4: Y (Y            1:            41345 <*. Aee- -          l                   tl4/M ool: * œ la)#A1l.          :93.4s
         7W.                                    -                              -    -- -    e =-
         1!Q.                                                                               *10.
         111.                                                                                ;11.
         l12                   .                                                             412.
         INU.GK A:Ae tM DtIEFRDM RORY                                              llstdl..## * m.e SAO INTM T* Qm 1FR                                            aeq:93*5
         > .m IUNTSPADA O IY-BEHALFœ Bœ RM R                                                  R . DO ICM SWAMOO TY R GER
         A)$.f> œ e @le ey                                                          45* 0.* Y 1.Ew - oe e inee- e
         a .- uœ w -                                                               2a.v .* = .e- - --t-     to- erfllfo 4= )                                       $:- .4:
         = . exi
               st-
                 ' ku'm(s)L'- xuqectlo                                                      = . G stngk*n:I
                                                                                                          GY e *
         zM.                                                                                 >    .   PaM Mf:M          1œ
         xs               ''                                                                 ros pa- ofsmcemdmo              loan
         a.                                                                                  >
         XV.
         &                                                                                   O F. Ix sëbe' de rsed/*prœ eeA (15.* .e
         &
             .                                                                               rm NewLoaaa>:N-                                                      za:(*0..p.
                                                                                                                                                                           :
             .
                      '
                                                                                             œ
                      ust ''f-ie% t
                                  ln- M **ll*r                                                            u- --u G ihfM un id* œ l.e
         2:0.C1K> Qp*:                                      *                                51*. '           :1œ*                            k>
         2j1.(:0          t.e                  :4/Q11D 18 k,tY         le           1* 4.% 511. Goun taxœ                       :1&1Q;1: K œ           ;1$          1.* 4,69
         #1Z Aem-*meds                                      *                                51# AmuKlnen/                                    e
         1$,                                                                                 513.
     '214.Ae - /n J-V# -* .K
      71                                                                             14;.M 514.R*<WY Wq,(Ml26-Mfx                                                    147.%
     j  5. .                                                                                 515.
     l.
      216. . ...                                     ....                                    51e.
     i21/.                                                                                   517.
      218.                                                                                   51*.
      219.                                                                                   519.
     i
     1m TOTAtPAID Beln> BO-           R                                            2*5972.19 = TDTALM ICTG AMOUMTIxleQm .FR                                       ae /1:.
        & u.qA& .                                                                                                                                                       A
     j.x.        6r.
                   G           - -.
                                  -
                                  -.
                                   -
                                   *-
                                    .
                                    (
                                    m  TaK O ER
          l.(kessa- î<ke ftembtm - *w f2N
                                                                                             = * 1ATNETTLEMOTTDY FRâM>
                                                                                   x 1* .45 K 1.Gœ a- tu e e - - *
     t.3.c .t.                                                                                                                                                    2* 4* .45
             e % >e o t> @-&                                                       2* 0 .4% = A e e x m Ge lose                        I.A                        :* 71:.*
     m CM H                              T6*        BX RO                           *6572* &)* Ce           TO                            * IFR                   337* %




         -(
          w.2+2418@112::313M                                                                P*ge1of2                                                              HUS.I
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 9 of 18

             ''w.L.sY-
                     .(E!V e G .GI
                                k<o es:                                              ..        Fi* hkz-        1F-113
            . Te 1* 4F**'*** ....'s.
         -.!*.                                                                                 ïa,ôya.                                                                   pmoAROM       ec FROM
                    DWIVM # * e * @W
                                   ,*M 1W *iO :                                                                                                                         x xw w         m jsgy
             M1 &                    13:73.49 to           iœ ct- efùalRe*$7.*- GY               #K.                                                                     GlK0 AT       FUO AX
             7* :                             *                                                                                                                         YYTW EMENX    YEW LEW W
             M:4.Cmmrrwse
             7                     'm e *n>                                                                                                                                                13o7a*n
             7*5.
             e .le y          &eiacoew- lonem L-o                                                                                                             P.f).c.
             8:1.* *'ine :                                                                          :                     e mW 'Y
             = .Yxrœ *tetee e(piilts)fe tlm q> cmt- reec* l                                         :                     teldt>EFzl
             e* .vour-               w n                                                                                  e meyFeA
             a . - 1-                                                                                                     ep
                                                                                                                          elmn.
                                                                                                                              grEeOe
                                                                        -. ... - -        -                           -
             R 5.Ge*l œ$                                                                                                      GF
             8* Tq yfe e                                                                                                  emW Em
             %%T Fzode Y iœ                                                                                               R m GFF.F3
             BO .
             O 9.
             B19
             $$$
             B1?..             .
             B1j!                                                                   -.--.---...-----.                          ..-..-.-
             Bs4.
             - .PN R *-               kae tqm pe InAd-
             <1.De/ir- xdurr: 1r4%                                 *                 Y                   *                ($r= GFFAIOI
             % .Mg eu- e kTn fe                                    to                                                      frt*nGFFY
             K3.-      *mfjylne    *r                              tl                                                           GFG II
          * 4.z                                                                                --.--- ..w- -.             .-
          K 5.
         je .-.....- -. s. e kap# r
                                                                                                                                                                                      -
         1œ ! 1* )d*- lKe rz**- - <                                                                                       - GFY
         1%J Lax'''e''u'-a/skK*.ô*                            = .@ $                      perml.$
         1fm                 MR rm                           =. $                             rn/ $
         1> .                  hy-                           rno %                            fnâ A
         1œ 5.C.-                  t- s                      Y. $                             m@. $
         1œ :.Ao aiAeee- u- ##-                              mo. $                            m:. $
         !œ .!                                               mo. T
                                                                 p                            me.$
         1œ 8.                                               m1. $                            m@. $
         IY ..               A 'e ent                                                             $
         111.T> - -      *-.       ..                             .....-   .-
         1$0,.T'
               AeMx't'''-'.fxlle- yt* Kxr-                                                                   tf= GFE-                                                       2-
                                                                                                                                                                             1* .
                                                                                                                                                                                0:
         1102.e#lv - ordoirmfee                        .**A.91*.P.A.                               : 2.09.* t* GFE-)
         1::3 o- se eirk- fkœ                          FirKAme*.*pn l@e *rm e C*.                                         fm GFFA                                           15* .4:
        11*.kene go *- -u                              Fe l- re Td*MO1* 0.                         :        269X
        1105.LvntlF.y
                    .t*ep/icyIimst...              -   22.:.œ * - 25:.0
     .  $1œ .(- l-                ' 1-                 2:5.Q1*.0 - 5,+ .*
        ,r;;.A es 'enolthsu alo kuorarœ fe n         FiG Ae nre kw- rA N .         %                                                                    Q,O
        1,* .un-''- 'e: rb/,of**u *I> i-urano eekn      F'
                                                         G A- Y T*** f- C*.        $                                                                :.750.0
        :!œ .TKll- dt                Fu Anoem Y e- r- r.o       * = .* f- GFEM
        11$e.c!rrF- ITe Updale       FG m ./.i
                                             .e Te * r- 0.      1   95.* #* GFCM I
        31!1.Dice -    Fe.                             - A. ' P.A.                                 :         35.* fmmGFEM
        11
        1$1
          13
           : At>    F-                                 &rKter&A'-'''ê>$ PA                                                                                                                15œ.2.1
            .                            -.        -.        - - - ..               .. -.-. ..,..- -- ..
                                                                                                       ,.....-.- -- .-.
        t& .G- - tH e-' an:Te*A CY
        :201.t- rqent> q---                                                                                           flpfnEO                                                2œ *
        1= (x@ K :%5jb                                     e$ 171.*                  R-t-e-M $
     1& Tr- le tp-                                                                                                   tffofnr*'ee l                                          1254.*
     1+ . ?=                 *#               De*d                                        1
     12%.sœllt-                            ()e $ ,.e .*                         M'*-- p$        M .œ                                                                                      1,:95.00
     :a* .lnon'- T.X                       ixed                                 M     .$       A* .œ                    f/iI/FEA
     12Q;.                                                                                                            N*4:(AFE#8
     :2V .                                                                                                            O GFEY
     fœ .Ae :@*I>                    - C
     j34$.R 1e ''--'neth# /u= * fe                                                                               feœ fe                                                      3* .*
     13:2 @w#e tlnsee          Ex@* t*n*-- =                                                      :        21/.* e neh'o
     1K 3.œ urierlFefxlWireFee                         J* A.Y vit.P.A                             $         1* .* fm co'Ee                                                                  70.*
     1m .                                                                           .
     13:5.
     f:;ç
     130T
     43:8.
     l,
      N.
       a.. -r..i
        v.r
               ,ç--œ
                   --.
                     ---,
                        .q.
                    -eedmv
                          ..uf
                          ket
                              - ---
                            n s-
                                           ia t
                                      tsawàwh
                                               ------
                                                   .t
                                                     a
                                                     e.e-,o
                                                     l
                                                          .f.?my
                                                              --L-.'
                                                                   nK
                                                                   -e-W iéi
                                                                   u      i
                                                                          kt-aV:...Z:
                                                                                  -                      ...-       .,s-,--
                                                                                                                         .
                                                                                                                         x--arrA t,.ea,.
                                                                                                                                       .;
     aceotmlor '           * .1Klr- rœft# 'Mt1h- fee- @m el* imD.lEMYCT-G 8**- x      1Ai
                                                                                       .
                                                                                         a zr- - *- AW e,.,..r'*..rex
                                                                                                                    eu            tmm?

    e                         klr                                                                        ïrx o o sstuKc
                                                       G
     Th.Htm
     oe              @t*      lS*        te lr.hlha#eo redl&atn- Yd> f* a ltlfe tfpne , lha* elkœ dûfwxœ *emeV â* te A btlre ilara rE*nœ e

    .1       lA.                                                                                                  M eAjrrvlrztkjk,.Qôd:
     ë              .. .e-                                    -


    WAe IK :lf**Glœ ok,* a#* * œ m.e loth*UY SKM M * lrMyde Kme e                                                                         PeM ie:tpY ce ''*''
    œ** aa'Te :Bu.a Ctxl.SediM 1K 1afdSMi;M 191Q                                                                                                                em l&It* a$leorie sona ltFor


         -   (w.ze.a 1:at12.,aeM                                                                         ev 2- 2                                                                          ixuil
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 10 of 18

                                            .                                 f:x .         .1pjj
                                           F                           $3 .0                                                           PXDG O          P* DFROM
                                         In.7* psl- ;                                                                                 aaa .-.s          sn-kzRs
         1.                                       it mfr-dxRe E- *tlqlu lrr.                                                            FUG AT          RINDSAT
        x2.                                                                                                                           >    M>          G EMQG
        > .C- I%e aidkr>e*erxM                                                                                                                              13 ::.40
           4.
               .e   gP * ffrG*            :Y e lM n                                                                          P.O.C.
               .                                                                                         CA #1
       & .Your '                    Nfi fo! *            ' 'f'                                                       .
              r                   i tls :                                                              GFE>.
       K 4. ra le                                                                                   fm  F 3
       K 5,Cre itfe q                                                                                  GFE'#3
       K 6.T K efva                                                                                 fm F
         /.Fl                                                                                       * GFF.#3
        K 9.
        :1Q.
         1.
         1.                                                                                                                           .
        e$3.
         14
           .I
            t@Kp:   e        r P I
        K 1, lwr-       .: h'  *                             to                        1*            fm GFE#IO
                  1: f    efe m G                            *                                      tf* GFE#3!
        Q .Fkm       :1                                                   '                         f F 11
        >.                                                        -
           ?#.                                                                                -
       1 .               g           *           r
       1* 1.I'                      r            tlfll                                             tfrom (1876#91
       1 2.14                                               .                                                -
               .         i                                 0.             .   M.
       1004.                 1-                                                .
       $                                                                      e.
       1 .          pI                                                        fro'$
       $(*:.                                               .                  m.
       1Q0 .                                              *.                  m.
                  IâA xm                                                          $
       110 .Tle cb
       1$ 1.T*e---a-M e      :tltlin n                                            e m G *4                                                2       (
                                                                                                                                                  .m
       112.        n                J A.          P.                   $ 2 0X m FER
       1103.0- :* inxrzrme           FetArte œ 're lrœ f        Q.                  mC*F..
                                                                                         #5                                                1 .Q0
                        f            Fo t '* T> Ifœ ra eC@.                    (1
       1105.Len #         *1                   -
        1         '      1*                    ''-
       11 F. ee     nof * It in r                         F'     ' nT' I         .                                          0
       11: t.:t             **                      'um         Afnefe n    r:fo .                                       1750 ('
       1Q9.T$                            tA*       F*ei       C.o,        Ce .O fm GFER
       11lQ.CRTFe Tl* U *           Flfst          5'
                                                    e 1M*.*.** .           95.00      GFE>
       1 :.           F             J A. ' P.A.                            3*.* fqxn FE
       11$2.A- e :F*e                zrrkelœ'&      ' P.                                                                                                     1
       111 .
       12* .G-- --ORR e                  - TT- Y C
       12 1.                 t      ' d' es                                                         from FE#7                                 20:11:
       11X .œ e4             M 50                    *$      $71.
                                                                50    R         $
       1                                                                                            f                                      1 M
       12 .         ou la
       1 .$**               œ ed$ 1 .*                                e                                                                                     1 5.00
       1 .1/      T                                                   e        40 .*                *t% FE
       1247.                                                                                        f F
       1 .                                                                                          f- GFE
       $- M * %---*M * < Ch*
       1 1                                                                                        em F                                        31:.0
       l= .e :1'#1.* r- rdk      rr- xL S                                                   210.*   GFEO
              ' F J Fee          A eIA.S ' PA                                               1 (K R m FE#6                                                        D .X
       $ 4.
       13: .
       1
       1 7.
       1< :.Tqœ *'-****           C% @*          to @- 1 œ tkm znd                                                                            1             fE63:.4:
      Ih- ez- dly-'A--ee * 15e* e S*e eqtW kïthee of- kKee e                                  I4            e             G-'--ldal/tœo a '***u'-''--* -'*':nmy
      m ur:tythm.***- ' '.IKl*> 4G #* lh-      '''*œpyde lAKbt                                            ert                        >
      I> IdA-                .c r                                                       lo m

           Hu                ts      em e       ltm epf- d/gWm afta - = tmtof*is- Mem. N- e--zeerwllt- *theie * e *ee- inacznrdaee e
           1         #                                                                            (> Arx'l>l::tlle
      ae                 *

      WARKK :ItKacr- Mkfoer*ye fpe :*m-'''ub R L- Fe eKtmtNdoranyee e e kwm P-'*'- tmne                                        inranelte &&xjoe             F:r
      e llssee rdK 1*US.W ee n1O 1ae SeCOR1Q1Q.


        .(
         $4-21x % < 12:$3%                                                              Pa* 2gf2                                                            Ht&-s
                                                                                                       z''
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 11 of 18                           .-.
                                                                                              &> '///8/r 8-'



    lnsn mentpreparedby;
    BRUCEJ.SMOLER,ESQ.
    Smoler& Associates.P.A,
    26llHollywoe Boulevard
    Hollywood,Flori
                  da33020

    Folio No.: 51-42-10-38-0070

                                   STATU TO RY W ARR ANTY BEED
                                          (F1a.Stat.689.02)
           THIS INDENTURE,madethis            X day ofApril,2018,between 1706THOM AS STy
    LLC,a Florida lim ited Iiability com pany,party ofthefrstpm ,hereinaAerreferred to as
    Grantor,whose postofsce addressis5151CollinsAvenue.PH-H,M iam iBeach. Flolida 33142,
    andINTREPID APARTM ENTS,LLG a Floridalimited liabillty com pany,partyofthe
    second part,hereinaûerreferre to asGrantee,whose postoë ce addressis 15885 N .W .14tB
    Road,Pem broke Pines,Florida 33028.

           W ITNESSETH : Thatsaid Czrantorforand in consideration ofthe sum ofTen Dollars
    ($10.00),andothergood and valuableconsideration,to said Grantorinhnndpaidby said
    Grantee,the receiptand suffid ency ofwhich ishereby acknowledged.has granted, bargained,
    and sold to the said Grantee,and Grantee'ssuccessors and assir s forever, the follow ing
    described land,sihmte,lying and bcing in Brow ard County,Florida, to wit:

                              SEE EXH IBIT RAM ATTACH ED H ER ETO

           Subjectto:
              Taxes forthc year2018 and gubsequentyears.

              Zoning,restrictions and provisionsim posed by governm entalauthority, ifany.

           3. Conditions,lim itations,restrictions,and easem entsofrecord, butthisprovision shall
              notoperatc to reimpose sam c.

           4. Restrictionsand m attersappearing on the PlatorM ap,orothe- ise com m on to the
             subdivision.

          And said Grantordoeshereby fully warrantthe title to said land,and willdefend the
   same againstthe law fulclaim sofal1personswhom soever.
#Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 12 of 18




           IN W ITNESS W HEREOF,Ihavesetm yhand andsealthis                                                 dayof
     April,2018.

                                                 1706 THOM A S ,LLC,
                                                 a Florida lim i iability com pany



                                                 By:
             Innocencia P illa                     M iche                      aqui.M anager




       w g k         >


    STATE OF FLORIDA

    COUN TY OF BROW ARD
                Theforegoing inst
                                rumentwmqacknowledged, swom to and subscribed M forem ethis
            dayofApril,2018,by M ichelChottra ui, M ana of 17% n om asSt, LLC,who is
           1yknowntomeorproduced* qrJ%
    persona1                       --   - -- -       < E>4e asidentiscation.

                                                                                                       l


                                                    N OTARY PUBLIC,Sta ofFlorida
                                                      Y com mission expires.
                                                                           .
                                                             ..v.e%'*l'*..,.     jjjjjjjt:j(rly)(It:l/$I)jlk(2jj1.(.J$
                                                           >*. k1. s zj, wr
                                                                 !;.
                                                         .',.-         +-'
                                                                         t     o aepuulE-çtMedrlorida
                                                         i
                                                         t. 1# x -k             commissi        x :rz 1244:3
                                                         'tk.'k .        J     Myc- m,ixplfes(k:t15.2(93
                                                            .*x
                                                               <,.
                                                             .N.        g.
                                                                 ,> r:
                                                                     3..%      . . yjixe yaxajo lM..
tCase   1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 13 of 18




  The East60 feetofLot4 and alIofLot5,ofThomas Estates'according to the map ofplatthereof
  27                                                                                    ,as r
                                                                                            ecordedin PWtBook
    , Page 33.oft
                he PuNic Records ofBroward County, Florida.




                                      C >h-
                                          fVA ''A''
                                                                                                       tA
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page
                                                                      6x /14 #ofrr18-
                                                                          //..      4 ??



    Instrumcntpreparcdby:
    DRUCEJ.SMOLER,ESQ.
    Smoler& Associates.P.A.
    26l1Hollywood Boulevard
    Hollywood.Flolida 33020

    Folio No.: 51-42-10-42-0020


                                  STA TUTO RY W AR RANTY DEED
                                           (FIa.Stat.689.02)
            THIS IND ENTURE,made this          ' day ofApril,20l8,between 1706 TH O M AS ST,
     LLG aFlorida limited liability company,party oftheGrstpart,hereinakerreferredto as
     Grantor,whosepostoffice addressis5151 CollinsA venue,PH -H ,M iam iBeach,Florida 33142,
     and INTREPID A PARTM ENTS,LLC,a Florida lim ited Iiability com pany,party ofthe
     second parq hereinatlel' referred to as Grantee,whose postoftice address is 15885 N .W .l4th
     Road,PembrokePines,Florida 33028.
            W ITN ESSETH : Thatsaid Grantorfbrand in consideration ofthe sum ofTen Dollars
     ($10.00),and othergoodand valuablectmsideration,tosaidGrantorin hand paidbysaid
     Grantee,the receiptand sufsciency ofwhich is hereby acknow ledged,hasgranted,bargained,
     and sold to the said Grantee,and Grantee'ssuccessorsand assignsforever.the following
     described land,situate,lying and being in Brow ard County,Flotida,to wit:

                              SEE EXH IBIT UA''ATTAC HED H ER ETO

             Subjectto:
             1.Taxes forthe year2018 and subsequentyears.
             2. Zoning,restrictionsand provisionsimposed by govem mentalauthority,ifany.
             3. Conditions,lim itations,restrictions,and easem ents ofrecord,butthis provision shall
                notoperate to reim pose sam e.
             4. Restlictionsand m attersappearing on thePlatorM ap,orotherwise comm on to the
               subdivision.
            And said Grantordoes hereby fully w arrantthe titleto said land,and w illdefend the
     sam e againstthe lawfulclaim sofal1personswhom soever.
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 15 of 18



                                                                                             -
          INWITNESSWHEREOF,Ihavesetmyhandandsealthis(7.
                                                      //g dayof
    April,2018.

                                              l706 TH OM A S S ,LLC,
                                              a Floridalim ited 1ability company
                                                               .
                                                                           1
                                                                ..
                                                                 ..    )
                          .

                              / y ,x
                              z
                                               By:
                                                                   ,
                                                                      ' /
                                                                      h
                                                                             ;
                                                                              '
                                                                                                            -
                                                                                                                          .
                  J6.fa               -           -
                                                                       .

            lnnocencfa adilla                     Michel o rlfui,Manager

          zz,
                          Zz .<
      (jetpcz- ,Na4<>zz'-
            #'
     STATE OF FLORIDA

     CO UNTY O F BROW ARD         )
                  The foregoing instnlm entwasacknowledged,sworn to and subscribed beforem ethis
        6 dayofApril,2018,byMichelChou qui,Manatzerofl706ThomasStsLLC,whois
    Personallyknowntomeorproduced.
                                 '
                                 11t            'i
                                                 -zzz'.r txw>L asidentification.
                                                                                                                               l
                                                                             $                                                ),
                                                              1-4W X'
                                                                    ,lt.d zz- K                                               '
                                                      N
                                                      '
                                                              ARY PUBLIC,State fFlorida
                                                          y            .%''
                                                                   *..*.
                                                                      .%  ;'
                                                                          *o.
                                                                            .....        )Ngtjjjf-!APA3.1t.!
                                                                                                           *'A
                                                               î'  .
                                                                 tw>- . x 4.
                                                                     $.
                                                                    ..       1.*
                                                                               -
                                                                               ...G . NotaryPubk,-5taleofFloridô
                                                               6. 1 ï... *16 Cotnf            . .
                                                                                            tqspen>GI E
                                                                                                      I124471w
                                                              -i--1m.=-         ''Jz fzycomm.izn'.resDct1n..20,
                                                                :. . =G F                                      5
                                                                 '.';
                                                               ..'   ..
                                                                    .Ir
                                                                      t'J.
                                                                         '.z Jr;i!''.'
                                                                             ..--.>            .h?
                                                                                                 :t)g>Ka,o-zlKctaf'ztir
                                                                                                                      w
                                                                      .. -               Kcrxlu'
                                                                                               l
Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page 16 of 18




  Lot2 and thatpartofLot3 described as foll
                                          ows:Beginning atthe SW Cornerofsaid Lot3,run North 121feet.more orless,
  to the NW com erofLot3,thence run Eastalongthe North line ofsaid Lot3.a distanceof0.40 feet,thence run Southerl
                                                                                                                y 121
  feetmore orlesstothe pointofbeginning;ofMargoli
                                                s Estates,according to the Platthereof,as recorded i
                                                                                                   n PlatBook35,Page
  35.ofthe PublicRecords ofBroward County,Flori da.




                                              k.
                                               :h-
                                                 11
                                                  :)f
                                                    -$- ''h''
                                                                                                                      #   yz
                                                                       5 X/
 Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page //dof/r18&
                                                                           17
D 18 FLDRIDA LIMITED LIABILIW O MPANY ANNUAL REY RT                                          àanFILED
DOCUMENT# L13* 152079                                                                            1a,am      a
Entil Name:17œ THOMAS ST,LLC                                                                //6972742054
Curo ntPrinçiO lP ---ofBusin- e:
s151O LLINS AVENUQ.PH H
M IAMIBEACH,FL 33140

currentMailing Addr- s:
5151 COLLINS AVENUE,PH H
MIAMIBEACH.FL 33140

FelNum- :* 4* 1824                                                            cert/icae ofse - Deslre : No
Name and Addr- G Cuere tRY iSO H A- t:
sMoteR.BRtlcE ESQ
a611HOLLM     D BLVD.
Hott-     o,Ft = 2o us

T+ -    n-       <     sd- - ''      '* W -      &#    *q% * # *    œ< #        #   œ * 1 #eS**e F2>k*
SIGNATURE:
                     Ebctronk so tureofReviseredA* e                                                       % te

Authorie Personts)Devil:
TG               MGRM                                        TG               MGRM
Narr-            CHDURAQUI.MICHEL                            Na>              NEMNI,SIMON
Adde             5151O LLINS AVENUE.PH H                     Addeess          5151O LLlNS AVENUE.PH H
city-state-mp:   MIAMIBEACH Ft 331*                          CaW etate-zip:   MI
                                                                               AMIBEACH Ft 33140




be     * - t- - s- i- - y %h* œ-                 * hW and- hay A.t- - # M - yaëM-- -- % l- a t- -
lale l- -        ae (Fœ @p*t* - lw/**#e #1@em-
sloNATuRE.
         .MlcHeu cHouRAoul                                              MNo                             (31/4= t)48
                     Ee onk SknatureofSKni
                                         ngAe rkedPe- ntslI>Ku                                             x te
                                                                                                                                                                       r,'
                                                                                                                                                                   .         ff
 Case 1:18-cv-23054-JLK Document 16 Entered on FLSD Docket 11/14/2018 Page518 *>of
                                                                                /4J C F
                                                                                   18
2018 FLORIDA LIMITED LIABILIR COMPANY ANNUAL REPORT              FILED
DOCUMENT# L07000055146
                                                              Feb 24,2018
                                                            Secretary ofSl te
Entity Name:INTREPID APARTMENTS,LLC                          CC7871073876
CurrentPrincipal Place ofBusiness:
15885Nw 14 RD
PEMBROKE PINES,FL 33028

CurrentMailing Address:
15885 NW 14TH RD
PEMBROKE PINES,FL 33028 US

FE1Num ber:XX-XXXXXXX                                                                                  Certi
                                                                                                           ficate ofSh tus Desire : No
Nam e and Address ofCurrentRegistere Agent:
MARC.J CHRISTIAN
15885 NW 14TH RD
PEMBRO KE PINES,FL 33028 US
T+ abœ erlame e?##y sy mits lhisstatanœttrty the ptlrpcee ofchartgi, /tsr% istery cffreorr< istœg agent,cT'bah,in lheState t)fFlohda.
SCG NATURE: JCHRISTIAN M ARC                                                                                                                  02/24/2018
                     EledronicSignatureofRegisteredAgent                                                                                            Date

Authorized Personts)Detail:
Title              MGRM                                                              lritltj            MGRM
Name               MARC,J.CHRISTIAN                                                  Nane               MARC.EDITH
Address            15885NW 14TH RD                                                   Address            15885 NW 14TH RD
City-State-zip:    PEM BROKE PINES FL 33028                                          City-state-zip:    PEMBROKE PINES FL 33028




 1hereb;()6Fllfythatmeinformatiopfndtae on*2remrtorsupphmentalreport/slrlzeandaccgraleandthatmyee kmklsènatureaNa//hzvetheM??H KV leffecla.
                                                                                                                                          &fmadelzrler
 y th;M*t/am amanagiagclemA (y'managerof/#eItm* liabilitycomparly(y'therece/?er()rtrusttxeemm were t)executeth/,
                                                                                                               :J'
                                                                                                                 eptyta.
                                                                                                                       %requk'edsyChapter605 lvty'
                                                                                                                                                 kfaSlalpfes'anJ
 matmynameappeareae kre,œ'onanmtlchmeatw/* @#otherIikeeml- ered.
 SIGNATURE:MARC,J.CHRISTIAN                                                                          MGRM                                      02/24/2018
                     El
                      edroni
                           cSignatureofSi
                                        gningAuthorized Personts)Detail                                                                             Date
